

Exhibit 10.1


INDEPENDENT CONTRACTOR AGREEMENT






This Independent Contractor Agreement (the "Agreement") is made and effective
this September 1, 2017.


BETWEEN:
Devgen, LLC (the "Contractor"), an LLC organized under the laws of Georgia with
its head office located at: 12340 Beragio Place, Alpharetta, GA 30004;
   
AND:
Nexus Enterprise Solutions, Inc. (the "Client"), a corporation organized and
existing under the laws of the State of Wyoming, with its head office located
at: 6810 N. State Road 7,Coconut Creek, FL 33073



In the event of a conflict in the provisions of any attachments hereto and the
provisions set forth in this Agreement, the provisions of such attachments shall
govern.


In consideration of the foregoing and of the mutual promises set forth herein,
and intending to be legally bound, the parties hereto agree as follows:



1.
DEFINITIONS




a.
"Clients Business" means the field of commercial lead generation, segmentation
and distribution.



b.
"Confidential Information" means any and all information related to the Client's
Business (including trade secrets, technical information, business forecasts and
strategies, marketing plans, customer and supplier lists, personnel information,
financial data and proprietary information of third parties provide to Client in
confidence) that is labeled or identified as "confidential" or "proprietary" or
that Contractors otherwise knows, or would reasonable be expected to know,
Client considers to be confidential or proprietary or Client has a duty to treat
as confidential.



c.
"Deliverables" means the items to be provided or actually provided by Contractor
to Client under this Agreement, including items specifically designated or
characterized as deliverables in Exhibit A.  All Deliverables must also be
accompanied by Acceptance Criteria.



d.
"Acceptance Criteria" means the written criteria for accepting a Deliverable.
Each Deliverable must have measurable criteria against which it can be assessed
for acceptability.



e.
"Intellectual Property" means all concepts, Confidential Information, data,
designs, diagrams, documentation, drawings, flow charts, formulae, ideas and
inventions (whether or not patentable or reduced to practice), know-how,
materials, marketing and development plans, marks (including brand names,
product names, logos and slogans) methods, models, net lists, procedures,
protocols, schematics, specifications, techniques, test vector tools, works of
authorship.


 




Exhibit 10.1 -- Page 1

--------------------------------------------------------------------------------










f.
"Intellectual Property Rights" means all past, present and future rights of the
following types, which may exists or be created under the laws of any
jurisdiction in the world: (a) rights associated with works of authorship,
including exclusive exploitation rights, copyrights, moral rights and mask work
rights; (b) trademarks and trade name rights and similar rights; (c) trade
secret rights; (d) patent and industrial property rights; (e) other proprietary
rights in Intellectual Property of every kind and nature; and (f) rights in or
related to registrations, renewals, extensions, combinations, divisions, and
reissues of any applications for, any of the rights referred to in clauses (a)
through (e) of this sentence in the scope of the Client's Business.



g.
"Services" means the services to be performed or actually performed by
Contractor under this Agreement as noted in Exhibit A.



h.
"Work Product" means (a) all Deliverables, (b) all Intellectual Property, in any
stage of development that Contractor conceives, creates, developers or reduces
to practice in connection with performing the Services, and (c) all tangible
embodiments (including models, presentations, prototypes, reports, samples, and
summaries) of each item of such Intellectual Property.



i.
"Gross Profit" means the total amount the Client is paid by its customers less
the costs of the items sold to the customers (not including operational costs of
the Client).



j.
"Cause" means a material breach of this Agreement that has not been cured in
accordance with provisions for cure during Cure Period as described herein.




2.
ENGAGEMENT



2.1 Services
Contractor agrees to perform for Client the services, produce Deliverables and
lead the company towards the Performance Targets listed in Exhibit A, attached
hereto and executed by both Client and Contractor. Such services are hereinafter
collectively referred to as "Services." Client agrees that Contractor shall have
ready access to Client's staff and resources as necessary to perform the
Contractor's Services provided for by this contract.


2.2 Change Proposals
Services cited in Exhibit A may be amended with a mutually agreed Change
Proposal on a quarterly basis. Performance Targets cited in Exhibit A may be
amended (plus or minus 10% maximum) on a semi-annual basis. Change Proposals
must be submitted in writing to the other Party. The receiving Party has five
(5) business days to accept or reject a Change Proposal. If the receiving Party
does not respond to accept, reject or request further information regarding a
Change Proposal within the five (5) day period, it shall be deemed accepted and
become a binding part of this Agreement.  The submission of a reasonable
rejection of a Change Proposal will not constitute a breach of this Agreement.


2.3 Acceptance Procedures
Client will have five (5) days to evaluate any interim and final Deliverables
(the "Acceptance Period") to ensure that they meet the Acceptance Criteria for
said Deliverable and are of professional, technical and general quality
consistent with industry standards.  If the Client rejects any Deliverable
during the Acceptance Period, Contractor shall have the opportunity to correct
the Deliverable as described in Section 16.2 hereof.




Exhibit 10.1 -- Page 2

--------------------------------------------------------------------------------









3.  WORK PRODUCT



3.1
Disclosure of Work Product

In accordance with Exhibit A, including any schedule therein, Contractor will
deliver all Deliverables and disclose all other Work Product to Client (or any
person designated by Client in writing) in the form specified in Exhibit A or
otherwise designated by Client.





3.2
Ownership and Assignment of Work Product

Generally, Contractor agrees that all Work Product will be the sole and
exclusive property of Client. Contractor hereby irrevocably and unconditionally
assigns to Client all right, title and interest worldwide in and to the Work
Product and all Intellectual Property rights thereto.





3.3
Trademarks and Trade Names

Without limiting the generality of Section 3.2,Contractor will have no interest
in any trademark or trade name in the Work Product; Client will be the sole and
exclusive owner of all right, title and interest to any trademark or tradenames.
Any and all use of the such trademarks and tradenames by Contractor shall be
deemed made by Client for the purposes of trademark registration and will inure
solely to the benefit of Client for such purposes.  Contractor will not contest,
oppose or challenge Client's ownership of the trademarks and tradenames in the
Work Product, or do anything to impair Clients ownership or rights in such
trademarks or tradenames.  Contractor agrees it will not create, adopt or use a
corporate name, trademark, or any other designation that includes any trademark
or trade name of Client (including those in the Work Product) or a term
confusingly similar to any such trademark or tradename.  In particular,
Contractor agrees it will not register, or attempt to register, in any
jurisdiction worldwide any trademark or trade name of Client (including those in
the Work Product) or a term confusingly similar to any such trademark or
tradename.


3.4  Cooperation and Assistance
Contractor will at Client's request (a) cooperate with and assist Client, both
during and after the term of this Agreement for a period of one (1) year, in
perfecting, maintaining, protecting, and enforcing the Client's rights in the
Work Product, and (b) execute and deliver to Client any documents deemed
necessary or appropriate by Client in its discretion to perfect, maintain,
protect, or enforce Client's rights in the Work Product or otherwise carry out
the purpose of this Agreement. Client shall pay Contractor's then current hourly
rate for such Cooperation and Assistance including any out-of-pocket expenses
actually incurred by Contractor in fulfilling obligations under this Section
3.4.


4.  CONSULTING PERIOD



4.1
Basic Term

The Client hereby retains the Contractor and Contractor agrees to render to the
Client those Services described in Exhibit A for the period (the "Consulting
Period") commencing on the date of this Agreement and ending upon the earlier of
(i) August 31, 2020 (the "Term Date"), and (ii) the date the Consulting Period
is terminated in accordance with Section 7. The Client shall pay the Contractor
the compensation to which it is entitled under Section 5 through the end of the
Consulting Period, and, thereafter, the Client's obligations hereunder shall
end.




Exhibit 10.1 -- Page 3

--------------------------------------------------------------------------------










4.2.
Renewal

Subject to Section 7, the Consulting Period will be automatically renewed for an
additional 12 month period (without any action by either party) on the Term Date
and on each anniversary thereof, unless one party gives to the other written
notice 90 days in advance of the beginning of any 12 month renewal period that
the Consulting Period is to be terminated.


5.  COMPENSATION, BENEFITS AND EXPENSES



5.1.
Compensation

In consideration of the services to be rendered hereunder, including, without
limitation, services to any Affiliated Client, Contractor shall be paid as
specified in Exhibit B



5.2.
Benefits

Other than the compensation specified in Exhibit B, neither Contractor nor its
Agents shall not be entitled to any direct or indirect compensation for services
performed hereunder.



5.3.
Expenses

The Client shall reimburse Contractor for reasonable travel and other business
expenses incurred by its Agents in the performance of the duties hereunder in
accordance with the Client's general policies, as they may be amended from time
to time during the course of this Agreement.



6.
INVOICING



Client shall pay the amounts agreed to herein upon receipt of invoices which
shall be sent by Contractor, and Client shall pay the amount of such invoices to
Contractor as specified in the Exhibit B.



7.
TERMINATION




7.1
Termination by Client without Cause

Client may terminate this Agreement without Cause effective upon ten (10) days
prior written notice to Contractor. Upon termination of this Agreement without
cause, Client will:



a)
Pay Contractor six (6) months of Monthly Fee cited in Exhibit B

b)
Pay Contractor six (6) months of Variable Fee (based on average of previous
three (3) month variable fees) cited in Exhibit B

c)
Accelerate vesting of all Stock Options, cited in Exhibit C, for the remainder
of the calendar year at the time of notice.

d)
Reimburse any outstanding expenses submitted by Contractor prior to effective
date of termination.




7.2
Termination by Client with Cause

Client may terminate this Agreement with Cause effective upon ten (10) days
prior written notice to Contractor. Upon termination of this Agreement with
cause, Client will:



a)
Pay Contractor current month Monthly Fee cited in Exhibit B

b)
Pay Contractor current month of Variable Fee cited in Exhibit B

c)
Accelerate vesting of all Stock Options, cited in Exhibit C, for the remainder
of the calendar quarter.





Exhibit 10.1 -- Page 4

--------------------------------------------------------------------------------












7.3
Termination by Contractor without Cause

Contractor may terminate this Agreement without Cause effective upon ten (10)
days prior written notice to Contractor. Upon termination of this Agreement with
cause, Client will:



a)
Pay Contractor current month Monthly Fee cited in Exhibit B

b)
Pay Contractor current month of Variable Fee cited in Exhibit B

c)
Accelerate vesting of all Stock Options, cited in Exhibit C, for the remainder
of the calendar quarter.




7.4
Termination Due to Bankruptcy, Receivership

The Consulting Period shall terminate and the Client's obligations hereunder
(including the obligation to pay Contractor compensation under Section 5 shall
cease upon the occurrence of: (i) the appointment of a receiver, liquidator, or
trustee for the Client by decree of competent authority in connection with any
adjudication or determination by such authority that the Client is bankrupt or
insolvent; (ii) the filing by the Client of a petition in voluntary bankruptcy,
the making of an assignment for the benefit of its creditors, or the entering
into of a composition with its creditors; or (iii) any formal action of the
Board to terminate the Client's existence or otherwise to wind up the Client's
affairs.



8.
 TERMINATION OBLIGATIONS



Contractor hereby acknowledges and agrees that all property, including, without
limitation, all books, manuals, records, reports, notes, contracts, lists,
blueprints, and other documents, or materials, or copies thereof, Proprietary
Information (as defined below), and equipment furnished to or prepared by
Contractor or its Agents in the course of or incident to its rendering of
services to the Client, including, without limitation, records and any other
materials pertaining to Invention Ideas (as defined below), belong to the Client
and shall be promptly returned to the Client upon termination of the Consulting
Period. Following termination, neither Contractor nor any of its Agents will not
retain any written or other tangible material containing any Proprietary
Information.


Contractor specifically agrees that for a period of twenty four (24) months
after the Termination, Contractor will not perform the same Services as were
performed for Client  for any business in the United States which is in the same
Business as the Client.


The representations and warranties contained herein and Contractor's obligations
under Sections 3 and 10 shall survive termination of the Consulting Period and
the expiration of this Agreement.



9.
ASSIGNMENT; SUCCESSORS AND ASSIGNS



Contractor agrees that it will not assign, sell, transfer, delegate or otherwise
dispose of, whether voluntarily or involuntarily, or by operation of law, any
rights or obligations under this Agreement, nor shall Contractor's rights be
subject to encumbrance or the claims of creditors. Any purported assignment,
transfer, or delegation shall be null and void. Nothing in this Agreement shall
prevent the consolidation of the Client with, or its merger into, any other
corporation, or the sale by the Client of all or substantially all of its
properties or assets, or the assignment by the Client of this Agreement and the
performance of its obligations hereunder to any successor in interest or any
Affiliated Client. Subject to the foregoing, this Agreement shall be binding
upon and shall inure to the benefit of the parties and their respective heirs,
legal representatives, successors, and permitted assigns, and shall not benefit
any person or entity other than those enumerated above.




Exhibit 10.1 -- Page 5

--------------------------------------------------------------------------------








10.
CONFIDENTIAL INFORMATION



Each party hereto ("Such Party") shall hold in trust for the other party hereto
("Such Other Party"), and shall not disclose to any non-party to the Agreement,
any Confidential Information of such Other Party.


Contractor hereby acknowledges that during the performance of this contract, the
Contractor may learn or receive confidential Client information and therefore
Contractor hereby confirms that all such information relating to the client's
business will be kept confidential by the Contractor, except to the extent that
such information is required to be divulged to the Contractor's clerical or
support staff or associates in order to enable Contractor to perform
Contractor's contract obligation.



a)
Contractor agrees not to disclose or use, except as required in Contractor's
duties, at any time, any information disclosed to or acquired by Contractor
during the term of this contract. Contractor shall disclose promptly to Client
all inventions, discoveries, formulas, processes, designs, trade secrets, and
other useful technical information and know-how made, discovered, or developed
by Contractor (either alone or in conjunction with any other person) during the
term of this contract. Contractor agrees that he shall not, without the written
consent of Client, disclose to third parties or use for his own financial
benefit or for the financial or other benefit of any competitor of Client, any
information, data, and know-how, manuals, disks, or otherwise, including all
programs, decks, listings, tapes, summaries of any papers, documents, plans,
specifications, or drawings.




b)
Contractor shall take all reasonable precautions to prevent any other person
with whom Contractor is or may become associated from acquiring confidential
information at any time.




c)
Contractor agrees that all Confidential Information shall be deemed to be and
shall be treated as the sole and exclusive property of Client.




d)
Upon termination of this contract, Contractor shall deliver to Client all
drawings, manuals, letters, notes, notebooks, reports, and all other materials
(including all copies of such materials), relating to such confidential
information which are in the possession or under the control of Contractor.
Contractor shall sign secrecy agreements provided by Client.









Exhibit 10.1 -- Page 6

--------------------------------------------------------------------------------












11.
STATUS OF CONTRACTOR



Contractor is an independent contractor and neither Contractor nor Contractor's
staff is or shall be deemed to be employed by Client. Client is hereby
contracting with Contractor for the Services described on Exhibit A and
Contractor reserves the right to determine the method, manner and mean by which
the services will be performed. Contractor is not required to perform the
services during a fixed hourly or daily time and if the services are performed
at the Client's premises, then Contractors time spent at the premises is to be
at the discretion of the Contractor; subject to the Client's normal business
hours and security requirements. Contractor hereby confirms to Client that
Client will not be required to furnish or provide any training to Contractor to
enable Contractor to perform services required hereunder. The services shall be
performed by Contractor or Contractor's staff, and Client shall not be required
to hire, supervise or pay any assistants to help Contractor who performs the
services under this agreement. Contractor shall not be required to devote
Contractor's full time nor the full time of Contractor's staff to the
performance of the services required hereunder, and it is acknowledged that
Contractor has other Clients and Contractor offers services to the general
public. The order or sequence in which the work is to be performed shall be
under the control of Contractor. Except to the extent that the Contractor's work
must be performed on or with Client's computers or Client's existing software,
all materials used in providing the services shall be provided by Contractor.
Contractor's services hereunder cannot be terminated or cancelled short of
completion of the services agreed upon except for Contractor's failure to
perform the contract's specification as required hereunder and conversely,
subject to Client's obligation to make full and timely payment(s) for
Contractor's services as set forth in Exhibit B, Contractor shall be obligated
to complete the Services agreed upon and shall be liable for non-performance of
the Services to the extent and as provided in Paragraph 3 hereof. Client shall
not provide any insurance coverage of any kind for Contractor or Contractor's
staff, and Client will not withhold any amount that would normally be withheld
from an employee's pay. Contractor shall take appropriate measures to ensure
that Contractor's staff is competent and that they do not breach Section 10
hereof.


Each of the parties hereto agrees that, while performing Services under this
Agreement, and for a period of 12 months following the termination of this
Agreement, neither party will, except with the other party's written approval,
solicit or offer employment to the other party's employees or staff engaged in
any efforts under this Agreement.



12.
CLIENT REPRESENTATIVE



Client's Board of Directors shall represent the Client during the performance of
this contract with respect to the services and deliverables as defined herein
and has authority to execute written modifications or additions to this contract
as defined in Section 2.



13.
TAXES



Any and all taxes, except income taxes, imposed or assessed by reason of this
contract or its performance, including but not limited to sales or use taxes,
shall be paid by the Client. Contractors shall be responsible for any taxes or
penalties assessed by reason of any claims that Contractor is an employee of
Client and Client and Contractor specifically agree that Contractor is not an
employee of Client.






Exhibit 10.1 -- Page 7

--------------------------------------------------------------------------------










14.
LIABILITY



Contractor warrants to Client that the material, analysis, data, programs and
services to be delivered or rendered hereunder, will be of the kind and quality
designated and will be performed by qualified personnel. Special requirements
for format or standards to be followed shall be attached as an additional
Exhibit and executed by both Client and Contractor. Contractor makes no other
warranties, whether written, oral or implied, including without limitation,
warranty of fitness for purpose or merchantability. In no event shall Contractor
be liable for special or consequential damages, either in contract or tort,
whether or not the possibility of such damages has been disclosed to Contractor
in advance or could have been reasonably foreseen by Contractor, and in the
event this limitation of damages is held unenforceable then the parties agree
that by reason of the difficulty in foreseeing possible damages all liability to
Client shall be limited to $10,000 (ten thousand dollars) as liquidated damages
and not as a penalty.



15.
ENFORCEABLE



The provisions of this Agreement shall be enforceable notwithstanding the
existence of any claim or cause of action of the Contractor against the Client
whether predicated on this Agreement or otherwise.



16.
REPRESENTATIONS AND WARRANTIES

 
16.1  General
Contractor represents, warrants and covenants that:

a)
Contractor will not knowingly, in the course of performing the Services,
infringe or misappropriate the Intellectual Property Right of any other person;
and

b)
Neither the Work Product nor any element thereof will be the subject to any
restriction, mortgage, lien, claim, pledge, security interest, or encumbrance
when delivered by Contractor to Client; and

c)
Contractor has full right, power, and authority to enter into and perform this
Agreement without the consent of any third party; and

d)
Contractor will comply with all laws, regulations and ordinances applicable to
Contactor's performance of the Services and its other obligations under this
Agreement; and



16.2  Performance
Contractor warrants that the Work Product will fully conform to the
specifications, requirements, and other terms in Exhibit A. In the event of a
breach of this warranty, without limiting any other rights or remedies Client
may have, Contractor will promptly repair or replace the Work Product at no
additional charge to Client; if the breach has not been fully cured within
thirty (30) days after Contractor received notice thereof (or such longer period
of time as Client may, in its discretion, give Contractor to cure the breach, by
written notice to the Contractor) (the "Cure Period"), Client shall be deemed to
have Cause for termination for a period of fourteen (14) days past the Cure
Period.





17.
COMPLETE AGREEMENT



This agreement contains the entire agreement between the parties hereto with
respect to the matters covered herein. No other agreements, representations,
warranties or other matters, oral or written, purportedly agreed to or
represented by or on behalf of Contractor by any of its employees or agents, or
contained in any sales materials or brochures, shall be deemed to bind the
parties hereto with respect to the subject matter hereof. Client acknowledges
that it is entering into this Agreement solely on the basis of the
representations contained herein.




Exhibit 10.1 -- Page 8

--------------------------------------------------------------------------------












18.
INDEMNIFICATION



Contractor hereby indemnifies and agrees to defend and hold harmless the Client
from and against any and all claims, demands and actions, and any liabilities,
damages or expenses resulting there from, including court costs and reasonable
attorneys' fees, arising out of or relating to the Services performed by
Contractor under this Agreement or the representations and warranties made by
Contractor pursuant to Section 16 hereof. Contractor's obligations under this
Section 18 hereof shall survive the termination, for any reason, of this
Agreement. But, in no event will Client be entitled to any offset against
compensation or Fees owed to Contractor. In the event of any third-party claim,
demand, suit, or action ( a "Claim") for which Client (or any of its affiliates,
employees, or agents) is or may be indemnification hereunder, Client will defend
such Claim against Contractor and Clients sole expense.



19.
ATTORNEY'S FEES



Should either party hereto, or any heir, personal representative, successor or
assign of either party hereto, resort to litigation to enforce this Agreement,
the party or parties prevailing in such litigation shall be entitled, in
addition to such other relief as may be granted, to recover its or their
reasonable attorneys' fees and costs in such litigation from the party or
parties against whom enforcement was sought.



20.
NONWAIVER



No failure or neglect of either party hereto in any instance to exercise any
right, power or privilege hereunder or under law shall constitute a waiver of
any other right, power or privilege or of the same right, power or privilege in
any other instance. All waivers by either party hereto must be contained in a
written instrument signed by the party to be charged and, in the case of the
Client, by an executive officer of the Client or other person duly authorized by
the Client.



21.
APPLICABLE LAW



Contractor shall comply with all applicable laws in performing Services but
shall be held harmless for violation of any governmental procurement regulation
to which it may be subject but to which reference is not made in Exhibit A. This
Agreement shall be construed in accordance with the laws of the State of
Florida.



22.
SEVERABILITY; ENFORCEMENT



If any provision of this Agreement, or the application thereof to any person,
place, or circumstance, shall be held by a court of competent jurisdiction to be
invalid, unenforceable, or void, the remainder of this Agreement and such
provisions as applied to other persons, places, and circumstances shall remain
in full force and effect. It is the intention of the parties that the covenants
contained in Sections 3 and 10 shall be enforced to the greatest extent (but to
no greater extent) in time, area, and degree of participation as is permitted by
the law of that jurisdiction whose law is found to be applicable to any acts
allegedly in breach of these covenants. It being the purpose of this Agreement
to govern competition by Contractor anywhere throughout the world, these
covenants shall be governed by and construed according to that law (from among
those jurisdictions arguably applicable to this Agreement and those in which a
breach of this Agreement is alleged to have occurred or to be threatened) which
best gives them effect.




Exhibit 10.1 -- Page 9

--------------------------------------------------------------------------------










23.
SCOPE OF AGREEMENT



If the scope of any of the provisions of the Agreement is too broad in any
respect whatsoever to permit enforcement to its full extent, then such
provisions shall be enforced to the maximum extent permitted by law, and the
parties hereto consent and agree that such scope may be judicially modified
accordingly and that the whole of such provisions of this Agreement shall not
thereby fail, but that the scope of such provisions shall be curtailed only to
the extent necessary to conform to law.



24.
NOTICES



All notices or other communications required or permitted hereunder shall be
made in writing and shall be deemed to have been duly given if delivered by hand
or mailed, postage prepaid, by certified or registered mail, return receipt
requested, and addressed to the Client at:



 
Nexus Enterprise Solutions
 
6810 N. State Road 7
 
Coconut Creek, FL 33073
     
or to the Contractor at:
     
Christopher Ashe
 
DevGen, LLC
 
12340 Beragio Place
 
Alpharetta, GA 30004





Notice of change of address shall be effective only when done in accordance with
this Section.



25.
ENTIRE AGREEMENT



This Agreement constitutes the entire agreement between the parties with respect
to the subject matter;
all prior agreements, representations, statements, negotiations and undertakings
are superseded hereby.




IN WITNESS WHEREOF, the parties have executed this Agreement on the dates set
forth first above, with full knowledge of its content and significance and
intending to be legally bound by the terms hereof.




CLIENT
 
CONTRACTOR
                       
Authorized Signature
 
Authorized Signature
           
Print Name and Title
 
Print Name and Title









Exhibit 10.1 -- Page 10

--------------------------------------------------------------------------------

 

 
Exhibit A
Services, Deliverables, Performance Targets





1.
Position: Chief Executive Officer



2.
Services

a.
Attend knowledge transfer sessions with former CEO.

b.
Assume full operational control of day to day activities by January 1, 2018.



3.
Deliverables:

a.
Business Plan that identifies market and technology focus of the Client
including Performance Targets.Due no later than 12/15/17



4.
Performance Targets

a.
To be mutually developed and agreed upon as stated in the Business Plan
deliverable.



 
 
 
 
 
 
 

 
Exhibit 10.1 -- Page 11

--------------------------------------------------------------------------------

 


Exhibit B
Compensation



1.
Monthly Fee – Contractor shall be paid a monthly fee of $10,000 (ten thousand
dollars).

2.
Variable Fee – Contractor shall be paid a variable amount based on the following
formula:

a.
5% (five percent) of Total Gross Profit under $100,000 (one hundred thousand
dollars)

b.
4% (four percent) of Total Gross Profit over $100,000 (one hundred thousand
dollars)

c.
5%  (five percent) of Gross Profit from Customers sold by Contractor

3.
Minimum Combined Fee – For a period of 1 year past the Effective Date of this
Agreement, Contractor shall be paid a minimum combined fee of $12,000. If the
Monthly Fee and Variable Fee do not equal $12,000 (twelve thousand dollars) or
greater, Contractor shall be paid $12,000 (twelve thousand dollars) for the
month.

a.
Three Months Exception Period – For 3 months pas the Effective Date of this
Agreement, the $2,000 (two thousand dollars) of the Minimum Combined Fee will be
taken as a Promissory Note as described in Section 4 below.

4.
Promissory Note – Client agrees to pay Contractor the Amount of $6,000 (six
thousand dollars) over twelve months in equal installments of $500 (five hundred
dollars) per month starting in the fourth month.

5.
Stock Awards – Contractor shall receive a total of  1,200,000 (one million two
hundred thousand) shares of common stock on the following schedule:



 
a.
Day of Execution of the Agreement:
200,000 (two hundred thousand) shares
 
b.
1/10/18
83,333
 
c.
4/1/18
83,333
 
d.
7/1/18
83,333
 
e.
10/1/18
83,333
 
f.
1/10/19
83,333
 
g.
4/1/19
83,333
 
h.
7/1/19
83,333
 
i.
10/1/19
83,333
 
j.
1/10/20
83,333
 
k.
4/1/20
83,333
 
l.
7/1/20
83,333
 
m.
10/1/20
83,333

 

6.
Invoicing –

a.
Monthly Fee shall be invoiced by Contractor in the 3rd week of each month and
due on the first day of each month.

b.
Variable Fees shall be invoiced in the first week of each month (for the
previous month's performance) and due on the closest business day to the 15th of
each month.

7.
Delivery of Payment – payments shall be delivered to Contractor via priority
delivery service ( such as Fedex or UPS) within 1 day of the due date.

 


 
Exhibit B Continues on next page with Compensation Examples.

 
 


Exhibit 10.1 -- Page 12

--------------------------------------------------------------------------------







 
Exhibit B - continued
Compensation Examples




Examples



1.
Total Gross Profit = $40,000
Monthly Fee = $10,000
Gross Profit Sold By Contractor = $0
Variable Fee = 40,000 X .05 = $2,000
Monthly Fee + Variable Fee = $12,000



2.
Total Gross Profit = $60,000
Monthly Fee = $10,000
Gross Profit Sold By Contractor = $10,000
Variable Fee = 60,000 X .05 = $3,000
Variable Fee Sold By Contractor = $10,000 X .05 = $500
Monthly Fee + Variable Fees = $13,500



3.
Total Gross Profit = $130,000
Monthly Fee = $10,000
Gross Profit Sold By Contractor = $10,000
Variable Fee = 100,000 X .05 = $5,000
Variable Fee = 30,000 X .04 = $1,200
Variable Fee Sold By Contractor = $10,000 X .05 = $500
Monthly Fee + Variable Fees = $16,700

 
 
 
 
 
 
 
 
 
 
Exhibit 10.1 -- Page 13

--------------------------------------------------------------------------------